—The People appeal from an order of the Supreme Court, Bronx County (Ira Gammerman, J.), entered on or about September 4, 1992, which granted defendant’s motion to suppress evidence, unanimously marked off the calendar for failure to comply with Rules of the Appellate Division, First Department (22 NYCRR) § 600.8 (f), without prejudice and with leave to restore upon proof that respondent has been served with the appellant’s brief within 30 days of the date of entry of this order. Concur — Murphy, P. J., Kupferman, Asch and Nardelli, JJ.